Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The independent claims require identifying sections of a plurality of 3D models to be packed into a 3D virtual build volume according to curvature of the sections, associating one of a set of pre-established layer thicknesses to each section, and spatially arranging at least some of the models according to criteria causing the sections of different 3D models associated with the same build material layer thickness to be arranged in the same region of the build volume.  It is known in the cited prior art to determine sections according to curvature and select from different pre-established layer thicknesses for each section, e.g. U.S. Patent 5,596,504 col 21, line 30 – col 27, line 46.  Further, the cited prior art teaches optimizing the build process for 3D printing of multiple objects in the same volume by repositioning one or more of the objects in the build volume, e.g. U.S. Patent Application Publication 2017/0252978 A1 (hereinafter Claes), e.g. Fig. 3, paragraphs 36 – 55.  While Claes is the closest cited prior art reference to the claimed invention, i.e. arranging the 3D models according to criteria to optimize the build process to achieve a desired outcome, Claes does not suggest criteria for, or a desired outcome, in which different 3D models having sections with the same layer thickness become aligned in the same region of the build volume, per se.  Furthermore, although the other cited prior art . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT BADER whose telephone number is (571)270-3335. The examiner can normally be reached 10-6 m-f.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT BADER/Primary Examiner, Art Unit 2619